Exhibit 99.1 July 21, 2010FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL, INC. ANNOUNCES THIRD QUARTER RESULTS ST. PETERSBURG, Fla. – Raymond James Financial, Inc. today reported net income of $60,687,000, or $0.48 per diluted share, for the third quarter ended June 30, 2010. In comparison, the firm earned $42,595,000, or $0.35 per diluted share, for the third quarter of fiscal 2009, and $55,628,000, or $0.45 per diluted share, for the immediately preceding quarter. Net revenues were $747,373,000, 19 percent higher than 2009’s third quarter. Net income for the first nine months of fiscal 2010 was $159,218,000, or $1.28 per diluted share, 45 percent higher than 2009’s $109,781,000, or $0.90 per diluted share. “While we’re pleased that third-quarter results compare favorably to the prior year, the positive comparison is not surprising given the financial crisis that persisted in 2009. Nonetheless, it’s rewarding to have the trend continue in relation to the most recent quarter, even as the markets retracted midway,” said CEO Paul Reilly. “The firm’s diversified business strategy and commitment to conservative decision making continues to deliver solid results even in uncertain times.” “The Private Client Group largely drove the increase in our results over the second quarter.Despite a slight decrease from the preceding quarter in the overall number of financial advisors, improved productivity fueled the rise in commission revenues. Stimulated by increased market activity, Equity Capital Markets had a strong quarter, although a decline in Fixed Income trading profits dragged that segment’s results down in comparison to the preceding quarter. Notably, though Raymond James Bank had lower net interest income, the bank incurred the lowest loan loss provision expense in two years and anticipates being able to resume growth in overall loan balances. Finally, firm-wide expense control resulted in improved margins. “Although the equity markets have improved considerably from last year and substantial attention is being paid to economic sustainability, we’re prepared for a gradual, albeit bumpy, recovery,” Reilly said. “Despite the uncertainty of short-term market conditions, we’ll continue to stay the course – a strategy that has earned the firm 90 consecutive quarters of profitability with this report.” The company will conduct its quarterly conference call Thursday, July 22, at 8:15 a.m. ET. For a listen-only connection, visit raymondjames.com/analystcall for a live audio webcast. The subjects to be covered may include forward-looking information. Questions may be posed to management by participants on the analyst call-in line, and in response the company may disclose additional material information. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three wholly owned broker/dealers (Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd.) and Raymond James Investment Services Limited, a majority-owned independent contractor subsidiary in the United Kingdom, have a total of more than 5,300 financial advisors serving approximately 1.9 million accounts in more than 2,300 locations throughout the United States, Canada and overseas. In addition, total client assets are approximately $231 billion, of which $30 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding economic conditions, management expectations, strategic objectives, business prospects, anticipated expense savings, loan reserves/losses, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2009 annual report on Form 10-K and quarterly reports on Form 10-Q for the quarters ended December 31, 2009 and March 31, 2010, which are available on raymondjames.com and sec.gov. -more- Raymond James Financial, Inc. Unaudited Report (in thousands, except per share amounts) Three Months Ended June 30, 2010 June 30, 2009 % Change Mar 31, 2010 % Change Total Revenues $ $ 20
